Exhibit 10.21



 

 

 

 

December 2, 2016

 

 

 

Sent via email: lorimlyons@gmail.com

 

 

Dear Lori:

 

 

It is my pleasure to offer you employment with Dermira, Inc. (“Dermira” or the
“Company”) on the terms set forth in this offer letter.  We are building a
premier dermatology company and are excited to have you as part of the team.

 

The terms of your offer are as follows:

 

Title: Chief Commercial Officer

 

Start Date:  December 12, 2016

 

Responsibilities: The Chief Commercial Officer will provide the leadership,
strategic vision, and functional expertise required to prepare Dermira for a
successful US launch and commercialization of its late stage pipeline.   The CCO
will be responsible for building and leading a best-in-class, biopharmaceutical
commercial organization in the achievement of its short-term launch and
long-range business objectives.   As a member of the executive management team,
the CCO will be involved in all aspects of Dermira’s strategy, objectives and
execution.

 

Annual Salary:  $360,000.00 USD less applicable withholding taxes.

 

Stock Option Grant:  Subject to the approval of the Company’s Board of Directors
(the “Board”), you will be granted an initial option to purchase 100,000 shares
of the Company’s common stock at a price equal to the fair market value as
approved by the Board. On-going equity grants will be reviewed on an annual
basis.

 

Bonus:  You will be eligible for an annual target performance bonus of 40% of
your annual salary, subject to your achievement of specified performance targets
determined by the Board (the “Bonus”).  Any Bonus for the fiscal year in which
employment begins will be prorated, based on the number of days you are employed
by the Company.  You must be employed by September 30th of the year in order to
be eligible for a Bonus.  Any Bonus for a fiscal year will be paid within 2½
months after the close of that fiscal year, but only if you are still employed
by the

--------------------------------------------------------------------------------

Company at the time of payment.  Any Bonus payment shall be subject to
applicable withholding taxes.  The determinations of the Board with respect to
any Bonus will be final and binding.

 

Relocation:  You will be able to receive relocation assistance for your move to
the Bay Area.  The following reasonable expenses will be reimbursed:

 

 

-

Travel, hotel and meal expenses for you and your family to make up to two
house-hunting trips to the Bay Area.

 

-

Reimbursement for reasonable travel expenses including flights and/or auto
mileage when you move your household to the Bay Area.

 

-

Shipment of your household goods and automobiles to the Bay Area up to a maximum
of $25,000

 

-

Reimbursement of closing costs and realtor fees (and other relocation
incidentals) on the sale of your current home and/or purchase of new home in the
Bay Area, up to a maximum of $110,000.

 

-

Temporary lodging for you and your family in the Bay area for up to a maximum of
3 months.

 

Benefits:  You shall be entitled to participate in any of the Company’s employee
benefit plans or programs that become available to similarly situated employees
of the Company to the full extent of your eligibility.

 

Health Insurance:  You will be entitled to participate in the company’s health
insurance programs to the full extent of your eligibility.  If necessary, the
Company will reimburse the employee one month of COBRA expenses to bridge her
benefits.

 

 

This offer is contingent upon a clear background check. You agree to assist as
needed and to complete any documentation at the Company’s request to meet this
condition.   Should your background check not be completed before your scheduled
start date, the Company will permit you to start work provisionally, subject to
a final clear background check.   If the contingency for the background check is
not met, then your employment will be terminated for Cause.  

The Company reserves the right to change or otherwise modify, in its sole
discretion, any of the preceding terms of employment, including those relating
to salary, bonus plan, if applicable, and benefits at any time.  The foregoing
sentence does not change the at-will nature of your employment and the Company
may terminate you at any time.

While we look forward to a long and profitable relationship should you decide to
accept this employment offer, you will be an at-will employee of the Company,
which means the employment relationship can be terminated by either party for
any reason, at any time, with or without prior notice and with or without
cause.  Any statements or representations to the contrary (and any statements
contradicting any provision in this letter) should be regarded by you as
ineffective.  Further, your participation in any stock, option or benefit
program is not to be regarded as assuring you of continuing employment for any
particular period of time.  Any modification or change in your at-will
employment status may only occur by way of a written employment agreement signed
by you and the Chief Executive Officer of the Company.

 

2

 

--------------------------------------------------------------------------------

Please note that because of employer regulations adopted in the Immigration
Reform and Control Act of 1986, within three (3) business days of starting your
new position you will need to present documentation demonstrating that you have
authorization to work in the United States.

As an employee of the Company, you will have access to certain confidential
information of the Company and you may, during the course of your employment,
develop certain information or inventions that will be the property of the
Company.  To protect the interests of the Company, you will need to sign the
Company’s standard “Employee Intellectual Property Protection Agreement” as a
condition of your employment, a copy of which is attached hereto as Appendix A
(the “EIPPA”).  During the period that you render services to the Company, you
agree to not engage in any employment, business or activity that is in any way
competitive with the business or proposed business of the Company and agree not
to assist any other person or organization in competing with the Company or in
preparing to engage in competition with the business or proposed business of the
Company.  

You and the Company agree to submit to mandatory binding arbitration any and all
claims arising out of or related to your employment with the Company and the
termination thereof, including, but not limited to, claims for unpaid wages,
wrongful termination, torts, stock or stock options or other ownership interest
in the Company, and/or discrimination (including harassment) based upon any
federal, state or local ordinance, statute, regulation or constitutional
provision.  All arbitration hearings shall be conducted in San Mateo County,
California.  THE PARTIES HEREBY WAIVE ANY RIGHTS THEY MAY HAVE TO TRIAL BY JURY
IN REGARD TO SUCH CLAIMS.  This Agreement does not restrict your right to file
administrative claims you may bring before any government agency where, as a
matter of law, the parties may not restrict the employee’s ability to file such
claims (including, but not limited to, the National Labor Relations Board, the
Equal Employment Opportunity Commission and the Department of Labor).  However,
the parties agree that, to the fullest extent permitted by law, arbitration
shall be the exclusive remedy for the subject matter of such administrative
claims.  The arbitration shall be conducted through JAMS before a single neutral
arbitrator, in accordance with the JAMS employment arbitration rules then in
effect. The JAMS rules may be found and reviewed at
http://www.jamsadr.com/rules-employment-arbitration. If you are unable to access
these rules, please let me know and I will provide you with a hardcopy.  The
arbitrator shall issue a written decision that contains the essential findings
and conclusions on which the decision is based.

With respect to the terms addressed in this offer letter, this offer letter
contains the entire agreement and understanding by and between you and the
Company.  This offer letter supersedes all prior undertakings and agreements,
written or oral, as may have existed prior to the date of execution of this
offer letter with regard to the terms addressed in this offer letter.  By
executing this offer letter, you acknowledge that any such superseded
understandings and agreements are terminated, and you disclaim any and all
rights or interest that may have existed with respect thereto.  Further, any
representations, promises, agreements or understandings, written or oral, with
regard to the terms addressed in this offer letter that are not contained in
this offer letter shall be of no force or effect.

 

 

 

 

 

3

 

--------------------------------------------------------------------------------

Lori, please indicate your acceptance of this offer by signing below and
returning to me within seven days of the date of this offer letter, or let me
know if you have additional questions.  I look forward to you joining Dermira.




Sincerely,

 

 

/s/ Thomas G. Wiggans

 

Thomas G. Wiggans

Chief Executive Officer

 

 

 

 

 

 

Accepted and agreed to, December 5, 2016:

 

 

By:/s/ Lori Lyons Williams

Lori Lyons-Williams

 

4

 